FILE COPY




                              Court of Appeals
                   Twelfth Court of Appeals District at Tyler

                                   BILL OF COSTS
                          Court of Appeals No. 12-13-00393-CV

                                 Trial Court No. 2012-1791-A

Valerus Compression Services, a Texas Limited Partnership and Valerus
Compression Services Management, LLC, a Texas Limited Liability
Company, General Partner, Appellant/Cross-Appellee

Vs.

Gregg County Appraisal District, Appellee/Cross-Appellant
DOCUMENTS FILED                          AMOUNT       FEE PAID BY
Motion fee                                   $15.00   Gwen Samora
Motion fee                                   $10.00   Jackie Groves
Motion fee                                   $10.00   Jackie Groves
Motion fee                                   $10.00   Laurie Archer
Motion fee                                   $10.00   Jackie Groves
Motion fee                                   $10.00   Jackie Groves
Motion fee                                   $10.00   Laurie Archer
Supplemental clerk's record                 $256.00   VINSON & ELKINS, LLP
Motion fee                                   $10.00   Jackie Groves
Reporter's record                           $180.00   Vinson & Elkins LLP
Clerk's record                              $306.00   VINSON & ELKINS, LLP
Supreme Court chapter 51 fee                 $50.00   Vinson & Elkins, LLP
Indigent                                     $25.00   Vinson & Elkins
Filing                                      $100.00   Vinson & Elkins
Required Texas.gov efiling fee               $20.00   Vinson & Elkins
Filing                                      $100.00   Laurie Archer
Statewide efiling fee                        $20.00   Laurie Archer
Supreme Court chapter 51 fee                 $50.00   Laurie Archer
Indigent                                     $25.00   Laurie Archer
TOTAL:                                    $1,217.00
                                                                                  FILE COPY

I, Cathy S. Lusk, Clerk of the Court of Appeals, Twelfth Court of Appeals District at Tyler,
Texas, certify that the above copy of the Bill of Costs is true and correct. GIVEN UNDER MY
HAND AND SEAL OF SAID COURT, at Tyler, this 4th day of May 2015, A.D.

                                               CATHY LUSK, CLERK


                                               By:_____________________________
                                                  Katrina McClenny, Chief Deputy Clerk